CHIEF JUSTICE                                                                                   LISA MATZ
 CAROLYN WRIGHT                                                                           CLERK OF THE COURT
                                                                                              (214) 712-3450
JUSTICES                                                                                theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                GAYLE HUMPA
 DOUGLAS S. LANG                                                                        BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                         (214) 712-3434
 ROBERT M. FILLMORE                                                                   gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                   FACSIMILE
 DAVID LEWIS                       Fifth District of Texas at Dallas                         (214) 745-1083
 ADA BROWN
                                             600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                              INTERNET
 BILL WHITEHILL                                   DALLAS, TEXAS 75202               WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                    (214) 712-3400




                                                  December 14, 2015

       Mr. Craig Henderson
       Wolf & Henderson, P.C.
       4309 Irving Ave., Suite 200
       Dallas, Texas 75219

       RE:      Court of Appeals Number:        05-15-01068-CV
                Trial Court Case Number:        380-00398-2013

       Style: My Three Sons, LTD., et al. v. Midway/Parker Medical Center, L.P., et al.

       Dear Mr. Henderson:

            The Court has reviewed the letter briefs and supplemental clerk’s record filed on
       December 11, 2015. It now appears the Court has jurisdiction over this appeal.

                Appellants’ brief on the merits is due JANUARY 13, 2016.

                                                Respectfully,

                                                /s/ Lisa Matz, Clerk of the Court

       cc:      Mr. J. David Apple
                Apple & Fink, L.L.P.
                735 Plaza Blvd., Suite 200
                Coppell, Texas 75019

                Mr. Chad Robinson
                Riddle & Williams, P.C.
                3710 Rawlins Street
                Suite 1400 - Regency Plaza
                Dallas, Texas 75219
        Ms. Tori Smith Levine
        Wilson Elser Mokowitz Edelman & Dicker, LLP
        4800 Bank of America Plaza
        901 Main Street
        Dallas, Texas 75202

        Mr. Robert Shapiro
        Canterbury Gooch Surratt Shapiro, Stein & Gaswirth, P.C.
        Occidental Tower
        5005 LBJ Freeway, Suite 1000
        Dallas, Texas 75244

LM/rz




                                              2